NO. 12-17-00308-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE MATTER OF THE                                      §    APPEAL FROM THE
MARRIAGE OF STEPHEN L.
HUBBARD AND DOROTHY D.                                    §    COUNTY COURT AT LAW NO. 2
HUBBARD
                                                          §    SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On October 13, 2017, the clerk of this Court notified Appellant, Dorothy Hubbard, that
the filing fee in this appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to
remit the filing fee on or before October 23, 2017, would result in the Court’s taking appropriate
action, including dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The
date for remitting the filing fee has passed, and Appellant has not complied with the Court’s
request.
         Because Appellant has failed, after notice, to comply with Rule 5, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered October 25, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 25, 2017


                                         NO. 12-17-00308-CV


                     IN THE MATTER OF THE MARRIAGE OF
                 STEPHEN L. HUBBARD AND DOROTHY D. HUBBARD


                            Appeal from the County Court at Law No. 2
                         of Smith County, Texas (Tr.Ct.No. 16-2109-D/E)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.